In an action for divorce based on a separation decree which defendant had been awarded in 1963, the appeal is from so much of an order of the Supreme Court, Kings County, entered January 22, 1969, as (1) denied the defendant wife’s motion to dismiss the complaint; (2) denied her motion for a counsel fee on said motion to dismiss, without prejudice to renewal at the trial, etc., and, in otherwise granting her a counsel fee, limited the allowance to $500; (3) denied her motion to increase the alimony she had been awarded in the separation decree so as to require plaintiff to pay for their adult son’s college tuition; (4) denied her motion to restrain plaintiff from entering her residence (which he does when he visits their adult son who resides there), without prejudice to renewal if warranted by plaintiff’s future conduct; and (5) granted plaintiff’s cross motion to vacate a notice to examine him before trial. Order affirmed, without costs (Schacht v. Schacht, 32 A D 2d 201; Kaplan v. Kaplan, 31 A D 2d 247). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.